05-13-0 315-CV




                                         ACCEPTED
                 05-13-00315-CV          225EFJ017359179
                                         FIFTH COURT OF APPEALS
                                         DALLAS, TEXAS
                                         13 March 5 A9:54
                                         Lisa Matz
                                         CLERK


                                         FILED IN
                                  5th COURT OF APPEALS
                                      DALLAS, TEXAS
                                  3/5/2013 9:54:27 AM
                                        LISA MATZ
                                          Clerk